

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated August 12, 2004, (“Effective
Date”) between Petals Decorative Accents LLC (including, as the context may
require, its subsidiaries, the “Company”), a Delaware limited liability company
located at 90 Grove Street, Suite 206, Ridgefield CT 06877, and Christopher
Topping, (“Topping”), currently residing at 56 Doyer Avenue, Apartment 3D, White
Plains, NY 10605. 




WHEREAS, the Company wishes to employ Topping to render services for the Company
as its Chief Executive Officer on the terms and conditions set forth in this
Agreement, and Topping wishes to be retained and employed by the Company on such
terms and conditions; and


NOW, THEREFORE, in consideration of the promises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:


1. Engagement - The Company hereby employs Topping, and Topping accepts such
engagement and agrees to perform services for the Company, for the period and
upon the other terms and conditions set forth in this Agreement.


2. Term - Unless terminated at an earlier date in accordance with Section 8 of
this Agreement or otherwise extended by agreement of the parties, the term of
Topping’s engagement hereunder shall be for a period of two (2) years,
commencing on or about August 30, 2004. The period of engagement may be extended
by written agreement between the parties for two successive one year terms,
provided that certain provisions including without limitation those relating to
compensation may change upon commencement of any extension hereto.


3. Position and Duties


(a) Service With Company - During the term of Topping’s engagement by the
Company, Topping agrees to perform such reasonable services as the Board of
Directors of the Company (the “Board”) shall assign to Topping from time to
time. Topping’s title as of the Effective Date shall be Chief Executive Officer.


(b) Performance of Duties; Duty of Loyalty and Non-Compete - Topping agrees to
serve the Company faithfully and to the best of Topping’s ability and to devote
all of his professional time, attention and efforts to the business and affairs
of the Company during Topping’s engagement by the Company. Topping hereby
confirms that Topping is under no contractual commitments inconsistent with
Topping’s obligations set forth in this Agreement and that during the term of
this Agreement Topping will not render or perform services for, or receive any
compensation from, any other corporation, firm, entity or person, which are
inconsistent with the provisions of this Agreement. During the term of Topping’s
employment with the Company and for a period of twelve (12) months thereafter,
without prior written consent of the Company Topping will not consult with, work
as an employee or other service provider (whether as an individual or as a
partner, shareholder, director, officer, agent, consultant, or in any other
relationship or capacity) directly or indirectly for any third party person or
entity (“Third Party”) which Third Party is in the primary business of assembly,
sale or marketing of artificial flowers (including without limitation silk
flowers), artificial flower arrangements (including without limitation silk
flower arrangements) or permanent botanicals in the catalog industry, in retail
stores, or through the Internet. Primary business means 50% or more of gross
revenues are derived from the business activities described in the sub-paragraph
above. Such restriction shall be operative in any state of the United States or
in any country outside of the United States in which the Company shall then be
doing business, directly or indirectly.


 
 

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
4. Compensation


(a) Base Salary - As compensation for services to be rendered by Topping under
this Agreement, the Company shall pay to Topping a “Base Salary.” The Base
Salary from the Effective Date through December 31, 2004 shall be calculated at
the annual rate of two hundred and twenty five thousand dollars ($225,000), paid
in equal semi-monthly installments in arrears or otherwise in accordance with
the standard procedures and policies of the Company. From January 1, 2005 and
thereafter, the Base Salary shall increase to two hundred forty thousand dollars
($240,000) annually.


(b) Incentive Compensation - The Company shall establish a cash bonus pool
(“Earnings Bonus”) for Topping equal to four percent (4%) of the Company’s
earnings before income tax, depreciation and amortization (“EBITDA”) calculated
in accordance with generally accepted accounting principles (“GAAP”). Earnings
Bonus payments shall be made annually at the end of January following audit of
the Company’s books after closure of the applicable calendar year (fiscal year
end). Such payments shall not exceed one hundred percent (100%) of Topping’s
Base Salary. The Earnings Bonus for calendar year 2005 shall not exceed sixty
thousand dollars ($60,000). In addition to the Base Salary and above Earnings
Bonus incentive, Topping shall be eligible to participate in any bonus or
incentive compensation plans that may be established by the Board from time to
time applicable to Topping’s services. The Earnings Bonus shall not be
established before January 1, 2005. For the period from The Effective Date
through December 31, 2004, Topping shall receive a bonus in the amount of
fifteen thousand dollars ($15,000) payable on January 31, 2005.


(c) Expenses - The Company will pay or reimburse Topping for all reasonable and
necessary out-of-pocket expenses incurred by Topping in the performance of
Topping’s duties under this Agreement, subject to the Company’s normal policies
for expense verification and travel guidelines.


(d) Health, Retirement Benefit Plans and Vacation - Topping shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other officers or employees of the Company.
Additionally during the term of this Agreement Topping and Topping’s family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under Welfare Benefit Plans. “Welfare Benefit Plans” are medical,
dental, disability of other health maintenance or similar plans made generally
available to officers or employees of the Company. Should Topping choose a
health insurance program different than that provided by the Company, the
Company shall reimburse Topping the dollar amount that the Company otherwise
would contribute to health insurance for Topping and dependants under the
Company plan. In addition, Topping shall be entitled to up to 4 weeks paid
vacation time during each calendar year (non-accruing), as well as time off for
normal federal holidays applicable to other officers or employees of the Company
throughout the term of this Agreement.


 
-2-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
5. Confidential Information - Except as permitted or directed by the Company’s
Board of Directors, during the term of Topping’s engagement or at any time
thereafter, Topping shall not divulge, furnish or make accessible to anyone or
use in any way (other than in the ordinary course of the business of the
Company) any confidential or secret knowledge or information of the Company that
Topping has acquired or become acquainted with or will acquire or become
acquainted with prior to the termination of the period of Topping’s engagement
by the Company (including engagement by the Company or any affiliated companies
prior to the date of this Agreement) whether developed by Topping himself or by
others, concerning any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company. Topping
acknowledges that the above-described knowledge or information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company. Both during and after
the term of Topping’s engagement, Topping will refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that is now published and publicly available or which
subsequently becomes generally publicly known in the form in which it was
obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by Topping.


6. Ventures - If, during the term of Topping’s engagement Topping is engaged in
or associated with the planning or implementing of any project, program or
venture involving the Company and a third party or parties, all rights in such
project, program or venture shall belong to the Company, unless prior written
consent from the Company is obtained. Except as approved by the Company’s Board
of Directors, Topping shall not be entitled to any interest in such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith other than the compensation to be paid to Topping as
provided in this Agreement. Topping shall not enter into any arrangement through
which Topping acquires or may acquire any interest, direct or indirect, in any
vendor or customer of the Company.


7. Patent and Related Matters; Disclosure and Assignment - Topping will promptly
disclose in writing to the Company complete information concerning each and
every invention, discovery, improvement, device, design, apparatus, practice,
process, method or product, whether patentable or not, made, developed,
perfected, devised, conceived or first reduced to practice by Topping, either
solely or in collaboration with others, during the term of this Agreement,
whether or not during regular working hours, relating either directly or
significantly and indirectly to the business, products, practices or techniques
of the Company (“Developments”). Topping, to the extent that Topping has the
legal right to do so, hereby acknowledges that any and all of the Developments
are the property of the Company and agrees to assign and hereby assigns to the
Company any and all of Topping’s right, title and interest in and to any and all
of the Developments (“Assignment”). During the period commencing upon the day
after Topping’s last day performing services for the Company and ending one year
after termination of Topping’s engagement with the Company, at the reasonable
request of the Company, Topping will confer with the Company and its
representatives for the purpose of disclosing all Developments to the Company,
provided that such conference is at the Company’s expense and Topping is
compensated at no greater than a rate of $250 per hour for Topping’s time plus
reasonable and necessary expenses.


 
-3-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
(a) Limitation on Section 7(a) - The provisions of Section 7 shall not apply to
any Development meeting the following conditions: (i) such Development was
developed entirely on Topping’s own time without the use of any Company
equipment, supplies, facility or trade secret information; and (ii) such
Development does not relate directly or significantly to the business of the
Company to the Company’s actual or demonstrably anticipated research or
development; or result from any work performed by Topping for the Company.


(b) Copyrightable Material - All right, title and interest in all copyrightable
material that Topping shall conceive or originate, either individually or
jointly with others, and which arise out of the performance of this Agreement,
will be the property of the Company and are by this Agreement assigned to the
Company along with ownership of any and all copyrights in the copyrightable
material. Upon request and without further compensation therefor, but at no
expense to Topping, Topping shall execute all papers and perform all other acts
necessary to assist the Company to obtain and register copyrights on such
materials in any and all countries, except that Topping shall be compensated at
no greater than a rate of $250 per hour plus reasonable and necessary expenses
for Topping’s time for compliance with this provision following termination or
expiration of this Agreement. Where applicable, works of authorship created by
Topping for the Company in performing Topping’s responsibilities under this
Agreement shall be considered “works made for hire,” as defined in the U.S.
Copyright Act. To the extent not considered as work made for hire, such works
will be considered assigned to the Company under the Assignment provision of
this Section 7.


(c) Know-How and Trade Secrets - All know-how and trade secret information
conceived or originated by Topping that arises out of the performance of
Topping’s obligations or responsibilities under this Agreement or any related
material or information shall be the property of the Company, and all rights
therein are by this Agreement assigned to the Company.


8. Termination of Engagement;  Grounds for Termination - (a) Topping’s
engagement shall terminate prior to the expiration of the initial term set forth
in Section 2 or any extension thereof in the event that at any time: (i) Topping
dies or is permanently disabled (substantially unable to perform his duties due
to physical or mental incapacity for a period of ninety (90) consecutive days or
one-hundred and twenty (120) out of one hundred and fifty (150) consecutive
days), (ii) The Board elects to terminate this Agreement for “cause” and
notifies Topping in writing of such election, (iii) The Board elects to
terminate this Agreement without “cause” and notifies Topping in writing of such
election, (iv) Topping elects to terminate this Agreement and notifies the
Company in writing of such election, or (v) Topping elects to terminate this
Agreement for “good reason” (as defined below) and notifies the Company in
writing of such election or (vi) the Company undergoes a change of control by
which the majority of the beneficial and voting ownership interest in the
Company changes hands.


 
-4-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
If this Agreement is terminated pursuant to clause (i), (ii) or (iv) of this
Section 8(a), such termination shall be effective immediately. If this Agreement
is terminated pursuant to clause (iii), (v) or (vi) of this Section 8(a), such
termination shall be effective 15 days after delivery of the notice of
termination.


(b) “Cause” Defined - “Cause” means: (i) Topping has breached the provisions of
Section 5, 6 or 7 of this Agreement in any material respect, (ii) Topping has
engaged in willful and material misconduct, including willful and material
failure to perform Topping’s duties as an officer of the Company and has failed
to cure such default within 10 days after receipt of written notice of default
from the Company, (iii) Topping has committed fraud, misappropriation or
embezzlement in connection with the Company’s business, or (iv) Topping has been
convicted or has pleaded nolo contendere to criminal misconduct (except for
parking violations, occasional minor traffic violations and other similar minor
violations).


(c) Effect of Termination - Notwithstanding any termination of this Agreement,
Topping, in consideration of Topping’s engagement hereunder to the date of such
termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of Topping’s engagement.


(d) Surrender of Records and Property - Upon termination of Topping’s engagement
with the Company, Topping shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof that relate in any way to
the business, products, practices or techniques of the Company, and all other
property, trade secrets and confidential information of the Company, including,
but not limited to, all documents that in whole or in part contain any trade
secrets or confidential information of the Company, which in any of these cases
are in Topping’s possession or under Topping’s control.


(e) Payment Continuation - If Topping’s engagement by the Company is terminated
by the Company pursuant to clause (iii) of Section 8(a) or by Topping for Good
Reason pursuant to clause (v) of Section 8(a), or by a change in control
pursuant to clause (vi) of Section 8(a), the Company shall continue to pay to
Topping Topping’s Base Salary (less any payments received by Topping from any
disability income insurance policy provided to Topping) plus the pro-rata
portion of the Earnings Bonus calculated through the date of termination through
the earlier of (a) the date that Topping has obtained other professional
engagement with at total compensation package (i.e. Salary plus benefits)
equivalent to at least 80% of his total compensation under the terms of this
agreement as of the date of termination., or (b) twelve (12) months from the
date of termination of engagement. Any payment made pursuant to this section
shall be payable over the 12 month period following termination pursuant to the
normal semi-monthly pay cycle and not as a lump sum. If this Agreement is
terminated pursuant to clauses (i), (ii) or (iv) of Section 8(a), Topping’s
right to Base salary and benefits shall immediately terminate, except as may
otherwise be required by applicable law.


 
-5-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
(f) “Good Reason” defined - Good Reason shall mean: (i) the assignment of
Topping to any duties inconsistent in any respect with Topping's position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3(a) or any other action
by the Company which results in a diminution in such position, authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Topping; (ii) any termination
or reduction of a material benefit under any benefits plan in which Topping
participates unless (1) there is substituted a comparable benefit that is
economically substantially equivalent to the terminated or reduced benefit prior
to such termination or reduction or (2) benefits under such plan are terminated
or reduced with respect to all employees previously granted benefits thereunder.


9. Indemnification - In the event that Topping is made, or threatened to be
made, a party to any action or proceeding, whether civil or criminal, by reason
of the fact that Topping, at the request of the Company, is or was a director,
officer, or member of a committee of the Board or serves or served any other
corporation, partnership, joint venture, trust, benefit plan or other enterprise
in any capacity, or resulting from any of Topping’s actions in any of the
foregoing roles, Topping shall be indemnified and held harmless by the Company
and the Company shall advance Topping’s related expenses to the fullest extent
permitted by law (including without limitation, damages, costs and reasonable
attorney fees), as may otherwise be provided in the Company’s Certificate of
Incorporation and ByLaws or its Operating Agreement. The Company further
covenants not to amend or repeal any provisions of such documents which would
adversely affect the indemnification or exculpatory provisions contained therein
as they pertain to Topping. The provisions of this Section are intended to be
for the benefit of, and shall be enforceable by Topping and his heirs and
representatives. If the Company or any of its successors or assigns (i) shall
consolidate with or merge into any other corporation or entity and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) shall transfer all or substantially all of its properties and
assets, then and in each such case, proper provisions shall be made so that the
successors and assigns of the Company shall assume all of the obligations set
forth in this Section 9.  


10. Miscellaneous


(a) Counterparts - This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.


(b) Severability - Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.


 
-6-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
(c) Successors and Assigns - This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (d), successors and
assigns.


(d) Assignability - Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement or as specifically provided herein, except that
the Company may, without the consent of Topping, assign its rights and
obligations under this Agreement to any corporation, firm or other business
entity with or into which the Company may merge or consolidate, or to which the
Company may sell or transfer all or substantially all of its assets, or of which
50% or more of the equity investment and of the voting control is owned,
directly or indirectly, by, or is under common ownership with, the Company.
Provided such assignee explicitly assumes such responsibilities, after any such
assignment by the Company, the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
Company for the purposes of all provisions of this Agreement including this
Section 10.


(e) Modification, Amendment, Waiver or Termination - No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company or Topping in exercising any
right hereunder shall operate as a waiver of such right. No waiver, express or
implied, by the Company of any right or any breach by Topping shall constitute a
waiver of any other right or breach by Topping.


(f) Notices - All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, certified mail, electronic facsimile or e-mail
addressed to the receiving party at the address set forth herein. All such
communications shall be effective when received.
 
 
-7-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
If to the Company:
 
Stephen Hicks or Henry Sargent
Executive Pavilion
90 Grove Street
Ridgefield, CT 06877
 
If to Topping:
 
Christopher Topping
56 Doyer Avenue, Apt 3D
White Plains, NY 10605
 
Any party may change the address set forth above by notice to the other party
given as provided herein.


(g) Headings - The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.


(h) Governing Law - ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF, EXCEPT AS TO CORPORATE MATTERS WHICH SHALL BE GOVERNED BY
THE CORPORATION LAWS OF THE STATE OF DELAWARE. CHOICE OF LAW PROVISIONS WHICH
WOULD OTHERWISE RESULT IN THE APPLICATION OF LAWS OF SATES OTHER THAN THOSE
CONTEMPLATED BY THIS PROVISION SHALL NOT APPLY.


(i) Venue; Fees and Expenses - ANY ACTION AT LAW, SUIT IN EQUITY OR JUDICIAL
PROCEEDING ARISING DIRECTLY, INDIRECTLY, OR OTHERWISE IN CONNECTION WITH, OUT
OF, RELATED TO OR FROM THIS AGREEMENT, OR ANY PROVISION HEREOF, SHALL BE
LITIGATED ONLY IN THE STATE COURTS LOCATED IN THE STATE OF CONNECTICUT, COUNTY
OF FAIRFIELD OR THE FEDERAL COURTS IN THE DISTRICT WHICH COVERS SUCH COUNTY.
TOPPING AND THE COMPANY CONSENT TO THE JURISDICTION OF SUCH COURTS. THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND
COSTS IN ANY SUCH ACTION.


(j) Waiver of Right to Jury Trial - EACH PARTY HERETO HEREBY WAIVES, EXCEPT TO
THE EXTENT OTHERWISE REQUIRED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.


 
-8-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004
 
(k) Third-Party Benefit - Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.


(l) Withholding Taxes - The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.


 
-9-

--------------------------------------------------------------------------------

 
ToppingEmployment Agreement August 2004



THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS. FURTHER, THE PARTIES AGREE THAT
THIS AGREEMENT AND ANY EXHIBITS HERETO ARE THE COMPLETE AND EXCLUSIVE STATEMENT
OF THE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL PROPOSALS OR ALL
PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF.


ACCEPTED AND AGREED: 


Petals Decorative Accents LLC
Christopher Topping
 
By: Stephen Hicks
Managing Member
 
 
 
/s/ Henry Sargent, Secretary            
 
 
/s/ Christopher Topping                           
   
Date: August 12, 2004                       
Date: August 14, 2004                               



 
-10-

--------------------------------------------------------------------------------

 